FILED
                           NOT FOR PUBLICATION                              APR 08 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In re: WELLS FARGO HOME                          No. 08-15355
MORTGAGE OVERTIME PAY
LITIGATION,                                      D.C. No. CV-06-01770-MHP

JASON MEVORAH; et al.,
                                                 ORDER *
              Plaintiffs - Appellees,

  v.

WELLS FARGO HOME MORTGAGE,

              Defendant - Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                      Argued and Submitted February 5, 2009
                               Pasadena, California

Before: SILVERMAN and CALLAHAN, Circuit Judges, and MILLS, Senior
District Judge.**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for Central Illinois, Springfield, sitting by designation.
      Pursuant to the stipulation filed by the remaining parties, the pending portion

of this appeal is dismissed. See Fed. R. App. P. 42(b). This Order does not affect

this Court’s published opinion in In re Wells Fargo Home Mortgage Overtime Pay

Litigation, 571 F.3d 953 (9th Cir. 2009). Each side shall bear its own costs on

appeal. The mandate shall issue forthwith.